DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

          Response to Amendment
2.	As per Applicant’s instruction as filed on 07/22/22, claims 1, 15, and 28 have been amended, claims 4, 14, 16, 18-21, 23, 27, and 29-40 have been canceled, and claim 41 has been newly added.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims (excluding newly added claim 41) as filed on 07/22/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection incorporating previously cited prior art references.
	As per newly added claim 41, please refer to the following new ground(s) of rejection incorporating newly cited prior art reference (Li (2015/0353014 A1)).
Furthermore, in response to Applicant's remarks/arguments against the references individually (regarding currently amended features), one cannot show nonobviousness by attacking/emphasizing references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, please refer to the following new grounds of rejection for a detailed discussion.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




5.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-3, 5-6, 8-10, 13, 15, 17, 22, 24, and 28 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Supan et al (International Journal of Virtual Reality, 2006; 7 pages) in view of Yu et al (2019/0028693 A1), Carignano et al (2007/0038944 A1), and Densham et al (2012/0050535 A1). 
Regarding claims 1 and 15, Supan et al discloses an apparatus/method comprising:
receiving a first video signal from a first camera providing video of an object (Fig. 2, “Camera”);
(a second camera) tracking the object to produce tracking information indicating a movement of the object (Figs. 1 and 2, “Marker Extraction” is used to track the position/movement of the object; page 2, third-fourth paras.);
receiving a second video signal including video information, corresponding to an output signal from a camera mounted on the tracked object, wherein the second video signal captures at least one of a reflection on the tracked object and a lighting environment of the tracked object (Abs.; Fig. 2; page 2, left column, lines 4-6, right column, third-fourth paragraphs, wherein a multi-camera setup is used, and a camera having a fisheye lens is used to capture the real-environment, respectively, an "Reflective Environment Map", which implies capturing one of the "reflection on the object" and a "lighting environment of the object"); and
processing the first video signal, the tracking information, and the second video signal to generate a rendered signal representing the tracked object in real time with a virtual object having one or more of the reflection and the lighting environment ("Reflective Environment Map") of the tracked object (abs.; Figs. 2 and 8(d), "Rendering"; see 4. Image Based Shadowing Pipeline;
Note: the document Title, “Image based shadowing in real time augmented reality” such that the method operates in real time,
wherein the tracked object includes at least one light source (Fig. 3), the at least one light source of the tracked object configured to represent a light source that emits light included on the virtual object (by utilizing a division of the environment map (Fig. 3, see each light source) in areas of equal/same integrated brightness to find positions of the virtual light sources (2. Related Work), so that the real lighting affects the shadow casting of the virtual objects (7.2 Rendering Results)),
the light emitted from the at least one light source of the tracked object, that matches at least one parameter (same brightness, same color, same intensity, same texture) of the light emitted from the light source of the virtual object (by using seamless integration and further clarified above) (Figs. 2-3 and 4a; see 1. Introduction; 2. Related Work; page 2, third-fourth paras.; 4. Image Based Shadowing pipeline; 5.4 Combining Shadows and Lighting; 7.2 Rendering Results, see (a)). 
Note: the Introduction emphasizing shading and shadows (caused by lighting) in both world (real and virtual) must match in order to achieve a natural merge by seamless integration of virtual objects in an AR environment by using at least one parameter of the light (by image based lighting using texture and environment illumination maps).
Supan et al does not seem to particularly/specifically disclose:
receiving the second video signal including video information corresponding to a stitching together of a plurality of output signals from respective ones of a plurality of cameras included in a camera array mounted on the tracked object;
processing the first video signal, the tracking information, and the second video signal to generate the rendered signal representing video in which the tracked object has been replaced in real time with a virtual object having one or more of the reflection and the lighting environment of the tracked object; and
wherein the tracked object includes at least one light source attached to the tracked object, the at least one light source attached to the tracked object configured to emit light that matches the at least one parameter of light emitted from the light source attached to the virtual object, the at least one light source attached to the tracked object improving the realism of the rendered signal including the virtual object by increasing the accuracy of at least one of the reflection and the lighting environment of the tracked object.
However, Yu et al teaches apparatus/method for calibration for panoramic stereo video systems comprising receiving a video signal including video information corresponding to a stitching together of a plurality of output signals from respective ones of a plurality of cameras included in a camera array mounted on an object, so that the camera array can be calibrated efficiently and accurately by simply taking pictures simultaneously at different positions, wherein the panoramic video systems employs real time multi-view video capturing, image rectification, and region of interest based video compression (abs.; Figs. 2 and 4; paras. [0030-0033], [0053-0054], [0015], [0025]).
Furthermore, Carignano et al teaches augmented reality system with real marker object comprising head mounted display means may see the real environment on the basis of the virtual image data gathered by, for instance, appropriately positioned cameras and the like, wherein the object is replaced by a virtual object, so that highly authentic 3D image data maybe obtained from the real environment and create a high degree of reality of the environment including the virtual object.
Moreover, Densham et al teaches system/method for tracking at least comprising: 
at least light source (126) attached to a tracking object/person (102), the at least one light source attached to the tracked object configured to emit light, wherein objects or people (102) can be tracked by having attached to them a tracking unit (104), wherein each object has a tracking unit, which is able to measure at least angular orientation data and able to activate one or more light sources (126), and two or more cameras (100) are used to easily track the position of the light sources (126), detect such as infrared light, thereby increasing the accuracy of tracking the light source, reduce the effects of various parameters (e.g. brightness or low-level) of light conditions, and reduce visual distractions to others who may be seeing the tracking unit, wherein the active infrared LEDs can also be viewed at very far distances, so that the camera images of the light sources (126) are rendered and sent to the tracking engine (106) for processing to determine the absolute position of the object (102) and angular orientation, wherein the systems and methods of Densham et al can be applied to, for example, tracking objects, animals or people, or for any moving or static item whereby its position and its direction of movement are desired to be known, and can be used for tracking in lighting, audio, and entertainment marketplaces, military, security, medical applications, scientific research, child care supervision, sports, etc. (abs.; Figs. 1-2; paras. [0028-0030], [0086]).

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Supan et al to incorporate/combine Yu et al’s teaching as above so as to receive the second video signal including video information corresponding to the stitching together of the plurality of output signals from respective ones of the plurality of cameras included in the camera array mounted on the tracked object, so that the camera array can be calibrated efficiently and accurately by simply taking pictures simultaneously at different positions, wherein the panoramic video systems employs real time multi-view video capturing, image rectification, and region of interest based video compression, and further incorporate/combine Carignano et al’s teaching as above so as to process the first video signal, the tracking information, and the second video signal to generate the rendered signal representing video in which the tracked object has been replaced in real time with the virtual object having one or more of the reflection and the lighting environment of the tracked object, so that highly authentic 3D image data maybe obtained from the real environment and create a high degree of reality of the environment including the virtual object, and
further incorporate/combine Densham et al’s teaching as above so that the tracked object includes at least one light source attached to the tracked object, the at least one light source attached to the tracked object configured to emit light that matches the at least one parameter of light emitted from the light source attached to the virtual object, (so that) the at least one light source attached to the tracked object improves the realism of the rendered signal including the virtual object by increasing the accuracy of at least one of the reflection and the lighting environment of the tracked object, 
wherein objects or people can be tracked by having attached to them the tracking unit, which is able to measure at least angular orientation data and able to activate one or more light sources, and two or more cameras are used to easily track the position of the light sources, detect such as infrared light, thereby increasing the accuracy of tracking the light source, reducing the effects of various parameters (e.g. brightness or low-level) of light conditions, and reducing visual distractions to others who may be seeing the tracking unit, wherein the active infrared LEDs can also be viewed at very far distances, so that the camera images of the light sources are rendered and sent to the tracking engine for processing to determine the absolute position of the object and angular orientation, wherein the systems and methods of Densham et al can be applied to, for example, tracking objects, animals or people, or for any moving or static item whereby its position and its direction of movement are desired to be known, and can be used for tracking in lighting, audio, and entertainment marketplaces, military, security, medical applications, scientific research, child care supervision, sports, etc.
Regarding claim 2, Supan et al discloses, wherein the at least one parameter (same brightness, same color, same intensity, same texture) of the light emitted from the light source of the virtual object is at least one of a color, a directionality, a movement, and an intensity (as discussed above).
Regarding claims 3 and 17, Supan et al discloses, wherein the processing includes generating the rendered signal incorporating information (at least Marker Extraction) from a sensor/camera (Fig. 2, Camera), wherein the information from the sensor further represents reflections and/or lighting from one or more sources to produce a visual effect (Augmented Reality) including the virtual object (coca-cola can) (abs.; Figs. 7(a-b) and 8(c-d); see sections 5.3, 5.4, and 7.2).
Supan et al further teaches Image based shadowing in real time Augmented Reality, in order to render appropriate shadows with Image based lighting in Augmented Reality applications (abs.; see also title).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the above teaching to realize/recognize that the processing includes incorporating information from the sensor/camera in real time, in order to render appropriate shadows with Image based lighting in Augmented Reality applications in real time.
Regarding claim 5, Supan et al discloses, wherein the information from the sensor/camera comprises information from at least one of a light sensor and an image sensor (Fig. 2, the image camera/sensor; Figs. 7-8; see section 7.2).
Regarding claim 6, Supan et al discloses, wherein the information from the sensor comprises information from one or more sensors (short camera/sensor) locationally distinct from a camera (the tall Camera) providing a video feed or image information to be augmented to produce augmented reality content (title; abs.; Fig. 1; see section 3.0 Setups).
Regarding claim 8, Supan et al discloses calculating, using information from the sensor, at least one of a light map and a reflection map for one or more virtual objects (cola can and teapot) locationally distinct from the sensor (Figs. 7-8; see sections 4.0 and 7.2).
Regarding claim 9, Supan et al discloses communicating at least one of lighting information and reflection information using at least one of a wired connection and a wireless connection (Fig. 2, Pipelines inherently uses at least one of a wired connection and a wireless connection for data transfer/communication) (Figs. 2-3; see section 4.0).
Regarding claims 10 and 24, Supan et al discloses modifying the lighting (by varying light conditions, and different lighting) of a virtual object (cola can) using sampled real-world light sources (7.1 Table 1) (Figs. 6-7; see 7.0 Results).
Supan et al further teaches Image based shadowing in real time Augmented Reality, in order to render appropriate shadows with Image based lighting in Augmented Reality applications (abs.; see also title).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the above teaching to realize/recognize, modifying the lighting of the virtual object in real time using sampled real-world light sources, in order to render appropriate shadows with Image based lighting in Augmented Reality applications in real time.
Regarding claim 13, Supan et al discloses, wherein processing includes performing image-based lighting in the rendered signal (abs.; section 7.2).
Furthermore, Yu et al teaches the stitched output signal as discussed above.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the method as taught by Supan et al to incorporate/combine Yu et al’s teaching as above so that the processing includes processing the stitched output signal to perform image-based lighting in the rendered signal for substantially the same reason/rational as discussed above.
Regarding claim 22, Supan et al discloses, wherein the at least one parameter (same brightness, same color, same intensity, same texture) of the light emitted from the virtual object is at least one of a color, a directionality, a movement, and an intensity, as discussed above with respect to the dependent claim 2, and 
wherein the one or more processors are further configured to calculate, using information from the sensor, at least one of a light map and a reflection map for one or more virtual objects locationally distinct from the sensor, as discussed above with respect to the dependent claim 8.
Regarding claim 28, Supan et al discloses a system comprising:
a first camera producing a first video signal providing video of an object (Fig. 2; see Camera);
wherein a second video signal includes information, corresponding to an output signal from a camera mounted on the object, wherein the second video signal represents at least one of a reflection on the tracked object and a lighting environment of the object (Abs.; Fig. 2; page 2, left column, lines 4-6, right column, third-fourth paragraphs, wherein a multi-camera setup is used, and a camera having a fisheye lens is used to capture the real-environment, respectively, an "environment map", which implies capturing one of the "reflection on the object" and a "lighting environment of the object");
a second camera (see Fig. 1, short camera) tracking the object and producing tracking information indicating a movement of the object (Figs. 1-2, “Marker Extraction” is used to track the position/movement of the object; page 2, third-fourth paras.); and
a second processor processing the first video feed, the tracking information, and the second video signal to generate in real time a rendered signal representing video in which the tracked object has been replaced with a virtual object having at least one of the reflection and the lighting environment of the object (Figs. 2 and 8(d), "Rendering"; it can be seen that the tracked object has been replaced by having a virtual object (coca-cola can) superimposed on top of it; also see document Title, “Image based shadowing in real time augmented reality” such that the method operates in real time),
wherein the tracked object includes at least one light source (Fig. 3), the at least one light source of the tracked object configured to represent a light source included on the virtual object (by utilizing a division of the environment map (Fig. 3, see each light source) in areas of equal/same integrated brightness to find positions of the virtual light sources        (2. Related Work), so that the real lighting affects the shadow casting of the virtual objects (7.2 Rendering Results)),
the light emitted from the at least one light source of the tracked object matching at least one parameter (same brightness, same color, same intensity, same texture) of the light emitted from the light source of the virtual object (by using seamless integration and further clarified above) (Figs. 2-3 and 4a; see 1. Introduction; 2. Related Work; page 2, third-fourth paras.; 4. Image Based Shadowing pipeline; 5.4 Combining Shadows and Lighting; 7.2 Rendering Results, see (a)). 
Note: the Introduction emphasizes that shading and shadows (caused by lighting) in both world (real and virtual) must match in order to achieve a natural merge by seamless integration of virtual objects in an AR environment by using at least one parameter of the light (by image based lighting using texture and environment illumination maps).
Supan et al does not seem to particularly/specifically disclose:
a camera array including a plurality of cameras mounted on the object and having a first processor processing a plurality of output signals from respective ones of the plurality of cameras included in the camera array to produce a second video signal representing a stitching together of the plurality of output signals; and

wherein the tracked object includes at least one light source attached to the tracked object, the at least one light source attached to the tracked object configured to emit light that matches the at least one parameter of light emitted from the light source attached to the virtual object, the at least one light source attached to the tracked object improving the realism of the rendered signal including the virtual object by increasing the accuracy of at least one of the reflection and the lighting environment of the tracked object.
However, Yu et al teaches apparatus/method for calibration for panoramic stereo video systems comprising a camera array including a plurality of cameras mounted on an object and having a first processor processing a plurality of output signals from respective ones of the plurality of cameras included in the camera array to produce a (second) video signal representing a stitching together of the plurality of output signals, so that the camera array can be calibrated efficiently and accurately by simply taking pictures simultaneously at different positions, wherein the panoramic video systems employs real time multi-view video capturing, image rectification, and region of interest based video compression (abs.; Figs. 2 and 4; paras. [0030-0033], [0053-0054], [0015], [0025]). 
Furthermore, Densham et al teaches system/method for tracking at least comprising: 
at least light source (126) attached to a tracking object/person (102), the at least one light source attached to the tracked object configured to emit light, wherein objects or people (102) can be tracked by having attached to them a tracking unit (104), wherein each object has a tracking unit, which is able to measure at least angular orientation data and able to activate one or more light sources (126), and two or more cameras (100) are used to easily track the position of the light sources (126), detect such as infrared light, thereby increasing the accuracy of tracking the light source, reduce the effects of various parameters (e.g. brightness or low-level) of light conditions, and reduce visual distractions to others who may be seeing the tracking unit, wherein the active infrared LEDs can also be viewed at very far distances, so that the camera images of the light sources (126) are rendered and sent to the tracking engine (106) for processing to determine the absolute position of the object (102) and angular orientation, wherein the systems and methods of Densham et al can be applied to, for example, tracking objects, animals or people, or for any moving or static item whereby its position and its direction of movement are desired to be known, and can be used for tracking in lighting, audio, and entertainment marketplaces, military, security, medical applications, scientific research, child care supervision, sports, etc. (abs.; Figs. 1-2; paras. [0028-0030], [0086]).

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system as taught by Supan et al to incorporate/combine Yu et al’s teaching as above so that the camera array includes the plurality of cameras mounted on the object and having the first processor processing the plurality of output signals from respective ones of the plurality of cameras included in the camera array to produce the second video signal representing the stitching together of the plurality of output signals, so that the camera array can be calibrated efficiently and accurately by simply taking pictures simultaneously at different positions, wherein the panoramic video systems employs real time multi-view video capturing, image rectification, and region of interest based video compression, and
further incorporate/combine Densham et al’s teaching as above so that that the tracked object includes at least one light source attached to the tracked object, the at least one light source attached to the tracked object configured to emit light that matches the at least one parameter of light emitted from the light source attached to the virtual object, (so that) the at least one light source attached to the tracked object improves the realism of the rendered signal including the virtual object by increasing the accuracy of at least one of the reflection and the lighting environment of the tracked object, 
wherein objects or people can be tracked by having attached to them the tracking unit, which is able to measure at least angular orientation data and able to activate one or more light sources, and two or more cameras are used to easily track the position of the light sources, detect such as infrared light, thereby increasing the accuracy of tracking the light source, reducing the effects of various parameters (e.g. brightness or low-level) of light conditions, and reducing visual distractions to others who may be seeing the tracking unit, wherein the active infrared LEDs can also be viewed at very far distances, so that the camera images of the light sources are rendered and sent to the tracking engine for processing to determine the absolute position of the object and angular orientation, wherein the systems and methods of Densham et al can be applied to, for example, tracking objects, animals or people, or for any moving or static item whereby its position and its direction of movement are desired to be known, and can be used for tracking in lighting, audio, and entertainment marketplaces, military, security, medical applications, scientific research, child care supervision, sports, etc.

7.	Claim 7 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Supan et al, Yu et al, Carignano et al, and Densham et al as applied to claim 6 above, and further in view of Bradski et al (2016/0026253 A1). 
Regarding claim 7, the combination of Supan et al, Yu et al, Carignano et al, and Densham et al does not seem to particularly disclose, wherein the video feed or image information to be augmented comprises a video feed or image information being provided to a wearable device worn by a user whose vision is being augmented in mixed reality.
However, Bradski et al teaches systems/method for creating virtual and augmented reality at least comprising image information being provided to a wearable device (64, 62) worn by a user whose vision is being augmented in mixed reality, in order to provide a high quality, comfortably perceived display system for human VR and/or AR (Fig. 4; abs.; paras. [0213-0218]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Supan et al to incorporate/combine Bradski et al’s teaching as above so that the video feed or image information to be augmented comprises a video feed or image information being provided to a wearable device worn by a user whose vision is being augmented in mixed reality, in order to provide a high quality, comfortably perceived display system for human VR and/or AR.

8.	Claims 11 and 25 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Supan et al, Yu et al, Carignano et al, and Densham et al as applied to claims 1 and 15 above, respectively, and further in view of Carignano (2008/0074424 A1). 
Regarding claims 11 and 25, Supan et al discloses, wherein the processing includes producing a placement of the virtual object responsive to the tracking information (Figs. 2 and 8), and generating the rendered signal including the virtual object as discussed above.
The combination of Supan et al, Yu et al, Carignano et al, and Densham et al does not seem to particularly disclose, wherein the processing includes producing a positional matrix representing the placement of the virtual object responsive to the tracking information and generating the rendered signal including the virtual object responsive to the positional matrix.
However, Carignano discloses systems for digitally-augmented reality video comprising producing a positional matrix of an optical marker object and generating the rendered signal including a digital content object responsive to the positional matrix, in order to allow the digital content object to be re-rendered such that the re-rendered digital content object matches the virtual video metadata generated from the video content object (abs.; paras. [0031, [0011]]).


Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Supan et al to incorporate/combine Carignano’s teaching as above so that the processing includes producing the positional matrix representing the placement of the virtual object responsive to the tracking information and generating the rendered signal including the virtual object responsive to the positional matrix, in order to allow the digital content object to be re-rendered such that the re-rendered digital content object matches the virtual video metadata generated from the video content object.

9.	Claims 12 and 26 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Supan et al, Yu et al, Carignano et al, and Densham et al as applied to claims 1 and 15 above, respectively, and further in view of Bradski et al (2016/0026253 A1), MALAESCU et al (2017/0155896 A1), and Grundhofer et al (2015/0375445 A1). 
Regarding claims 12 and 26, the combination of Supan et al, Yu et al, Carignano et al, and Densham et al does not seem to particularly disclose, wherein tracking the object comprises, before tracking the object, calibrating a lens of the first camera using at least one of one or more fiducials (reference marks) affixed to the tracked object and a separate and unique lens calibration chart.
However, Bradski et al teaches systems/method for creating virtual and augmented reality comprising calibrating a lens of a camera and using at least one of one or more fiducials affixed to an object, in order to facilitate virtual reality and/or augmented reality interaction for one or more users (Figs. 58-59 and 64; paras. [0872], [0875], [0931-0932], [0017]).   
Furthermore, MALAESCU et al teaches method for calibrating an image capture device comprising calibrating a lens and an optical calibration chart in order to compensate for camera module drift (paras. [0008], [0083], [0088]).  
Moreover, as an additional support, Grundhofer et al teaches mapping for 3D surfaces comprising calibrating lens and a calibration chart (115) so that camera or cameras can be used capture multiple images from multiple locations or viewpoints, and the image of the unique pattern can be used directly, wherein the calibration chart provides a transformation between the color and brightness of the cameras (Fig. 1E; paras. [0051-0052], [0088]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the apparatus/method as taught by Supan et al to incorporate/combine Bradski et al, MALAESCU et al, and Grundhofer et al’s teachings as above so that before tracking the object, calibrate the lens of the first camera using at least one of one or more fiducials affixed to the tracked object in order to facilitate virtual reality and/or augmented reality interaction for one or more users, and the separate and unique lens calibration chart, so that camera or cameras can be used capture multiple images from multiple locations or viewpoints, and the image of the unique pattern can be used directly, wherein the calibration chart provides a transformation between the color and brightness of the cameras, and to compensate for camera module drift.

10.	Claim 41 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Li (2015/0353014 A1) in view of Supan et al (International Journal of Virtual Reality, 2006; 7 pages), Yu et al (2019/0028693 A1), Carignano et al (2007/0038944 A1), and Densham et al (2012/0050535 A1). 
Regarding claim 41, Li discloses a system comprising:
a camera structure mounted on a first moving vehicle (100), the camera structure including a camera (110) producing a first video signal (filming) providing video of a second moving vehicle (200) including a second vehicle driver (abs.; Fig. 1; see Li’s claim 1); 
wherein the camera structure further includes: 
a second processor processing the first video signal (film) to generate a rendered signal representing video (paras. [0021], [0026]);
the second processor allowing a user in the first moving vehicle to view the rendered signal in real time (implicit) while the second moving vehicle is in motion (Fig. 1; para. [0028]);
the first moving vehicle allowing the camera to maintain a location/position (since the location/position of the second vehicle may be identified to the first driver while driving/moving the vehicle, and visually illustrated in Fig. 1) relative to the location/position of the second moving vehicle (Fig. 1; paras. [0009], [0011]); and
a second video signal including information representing at least other visual  identifying features (e.g., eye recognition, license plate number, location/position), wherein the second video signal is provided to the first moving vehicle (via 120) (Fig. 2; paras. [0022-0023], [0026], [0031]).
Supan et al does not seem to particularly/specifically disclose:
the second processor processing a tracking information, and a second video signal to generate in real time a rendered signal representing video in which the first moving vehicle has been replaced with a virtual object having at least one of the reflection and the lighting environment of the first moving vehicle; 
the first moving vehicle allowing the camera to maintain the position relative to the position of the second moving vehicle, the camera tracking the second moving vehicle and producing tracking information indicating a movement of the second moving vehicle; 
a camera array mounted on the second moving vehicle, the camera array including a plurality of cameras and a first processor;
the first processor processing a plurality of output signals from the plurality of cameras to produce a second video signal,
the second video signal including information representing at least one of a reflection on the second moving vehicle and a lighting environment of the second moving vehicle, 
wherein the second moving vehicle includes a moving vehicle light source mounted to the second moving vehicle, the moving vehicle light source improving the realism of the virtual object by increasing the accuracy of at least one of the reflection and the lighting environment of the second moving vehicle. 
However, Supan et al discloses an apparatus/method comprising:
receiving a first video signal from a first camera providing video of an object (Fig. 2, “Camera”);
(a second camera) tracking the object to produce tracking information indicating a movement of the object (Figs. 1 and 2, “Marker Extraction” is used to track the position/movement of the object; page 2, third-fourth paras.);
receiving a second video signal including video information, corresponding to an output signal from a camera mounted on the tracked object, wherein the second video signal captures at least one of a reflection on the tracked object and a lighting environment of the tracked object (Abs.; Fig. 2; page 2, left column, lines 4-6, right column, third-fourth paragraphs, wherein a multi-camera setup is used, and a camera having a fisheye lens is used to capture the real-environment, respectively, an "Reflective Environment Map", which implies capturing one of the "reflection on the object" and a "lighting environment of the object"); and
processing the first video signal, the tracking information, and the second video signal to generate a rendered signal representing the tracked object in real time with a virtual object having one or more of the reflection and the lighting environment ("Reflective Environment Map") of the tracked object (abs.; Figs. 2 and 8(d), "Rendering"; see 4. Image Based Shadowing Pipeline;
Note: the document Title, “Image based shadowing in real time augmented reality” such that the method operates in real time,
wherein the tracked object includes at least one light source (Fig. 3), the at least one light source of the tracked object configured to represent a light source that emits light included on the virtual object (by utilizing a division of the environment map (Fig. 3, see each light source) in areas of equal/same integrated brightness to find positions of the virtual light sources (2. Related Work), so that the real lighting affects the shadow casting of the virtual objects (7.2 Rendering Results)),
the light emitted from the at least one light source of the tracked object, that matches at least one parameter (same brightness, same color, same intensity, same texture) of the light emitted from the light source of the virtual object (by using seamless integration and further clarified above) (Figs. 2-3 and 4a; see 1. Introduction; 2. Related Work; page 2, third-fourth paras.; 4. Image Based Shadowing pipeline; 5.4 Combining Shadows and Lighting; 7.2 Rendering Results, see (a)), in order to render appropriate shadows with Image Based Lighting in Augmented Reality applications, and present an Augmented Reality setup, where virtual objects are rendered photo realistically adapted to the real environment (abs.; 8.0  Conclusions).
Furthermore, Yu et al teaches apparatus/method for calibration for panoramic stereo video systems comprising: 
receiving a video signal including video information corresponding to a plurality of output signals from respective ones of a plurality of cameras included in a camera array mounted on an object and a processor (300), so that the camera array can be calibrated efficiently and accurately by simply taking pictures simultaneously at different positions, wherein the panoramic video systems employs real time multi-view video capturing, image rectification, and region of interest based video compression (abs.; Figs. 2 and 4; paras. [0030-0033], [0053-0054], [0015], [0025]).
Furthermore, Carignano et al teaches augmented reality system with real marker object comprising head mounted display means may see the real environment on the basis of the virtual image data gathered by, for instance, appropriately positioned cameras and the like, wherein the object is replaced by a virtual object, so that highly authentic 3D image data maybe obtained from the real environment and create a high degree of reality of the environment including the virtual object.
Moreover, Densham et al teaches system/method for tracking at least comprising: 
at least light source (126) attached to a tracking object/person (102), the at least one light source attached to the tracked object configured to emit light, wherein objects or people (102) can be tracked by having attached to them a tracking unit (104), wherein each object has a tracking unit, which is able to measure at least angular orientation data and able to activate one or more light sources (126), and two or more cameras (100) are used to easily track the position of the light sources (126), detect such as infrared light, thereby increasing the accuracy of tracking the light source, reduce the effects of various parameters (e.g. brightness or low-level) of light conditions, and reduce visual distractions to others who may be seeing the tracking unit, wherein the active infrared LEDs can also be viewed at very far distances, so that the camera images of the light sources (126) are rendered and sent to the tracking engine (106) for processing to determine the absolute position of the object (102) and angular orientation, wherein the systems and methods of Densham et al can be applied to, for example, tracking objects, animals or people, or for any moving or static item whereby its position and its direction of movement are desired to be known, and can be used for tracking in lighting, audio, and entertainment marketplaces, military, security, medical applications, scientific research, child care supervision, sports, etc. (abs.; Figs. 1-2; paras. [0028-0030], [0086]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system as taught by Li to incorporate/combine Supan et al, Yu et al, Carignano et al, and Densham et al’s teachings as above so that:
the second processor processes the tracking information, and the second video signal to generate in real time a rendered signal representing video in which the first moving vehicle has been replaced with a virtual object having at least one of the reflection and the lighting environment of the first moving vehicle, 
the first moving vehicle allowing the camera to maintain the position relative to the position of the second moving vehicle, the camera tracking the second moving vehicle and producing tracking information indicating the movement of the second moving vehicle; 
the camera array mounted on the second moving vehicle, the camera array including the plurality of cameras and the first processor, wherein
the first processor processes the plurality of output signals from the plurality of cameras to produce the second video signal, wherein
the second video signal includes information representing at least one of the reflection on the second moving vehicle and the lighting environment of the second moving vehicle, 
wherein the second moving vehicle includes the moving vehicle light source mounted to the second moving vehicle, the moving vehicle light source improving the realism of the virtual object by increasing the accuracy of at least one of the reflection and the lighting environment of the second moving vehicle,
in order to render appropriate shadows with Image Based Lighting in Augmented Reality applications, present an Augmented Reality setup, where virtual objects are rendered photo realistically adapted to the real environment, obtain highly authentic 3D image data from the real environment and create a high degree of reality of the environment including the virtual object,
wherein the camera array can be calibrated efficiently and accurately by simply taking pictures simultaneously at different positions, wherein the panoramic video systems employs real time multi-view video capturing, image rectification, and region of interest based video compression, and
wherein the at least one light source attached to the tracked object improves the realism of the rendered signal including the virtual object by increasing the accuracy of at least one of the reflection and the lighting environment of the tracked object, 
wherein objects or people can be tracked by having attached to them the tracking unit, which is able to measure at least angular orientation data and able to activate one or more light sources, and two or more cameras are used to easily track the position of the light sources, detect such as infrared light, thereby increasing the accuracy of tracking the light source, reducing the effects of various parameters (e.g. brightness or low-level) of light conditions, and reducing visual distractions to others who may be seeing the tracking unit, wherein the active infrared LEDs can also be viewed at very far distances, so that the camera images of the light sources are rendered and sent to the tracking engine for processing to determine the absolute position of the object and angular orientation, wherein the systems and methods of Densham et al can be applied to, for example, tracking objects, animals or people, or for any moving or static item whereby its position and its direction of movement are desired to be known, and can be used for tracking in lighting, audio, and entertainment marketplaces, military, security, medical applications, scientific research, child care supervision, sports, etc.

Conclusion
11.	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Ogale et al (2020/0117915 A1), Vision based indicator signal detection using spatiotemporal filtering. 
B)	WU (2018/0330610 A1), Traffic accident warning apparatus/method. 
C)	Riccardi et al (2019/0318138 A1), System for vehicle identification.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

14.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN S AN/Primary Examiner, Art Unit 2483